DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/08/2021.
Claims 1, 7-9, 16 have been amended.
Claims 17-19 have been added.
Claims 1-19 are allowed.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Choi et al.  (PG Pub. 2012/0,084,490 A1) [hereafter Choi].  Choi discloses method of error recovery in a storage system comprising a plurality of storage nodes by detecting a read error,  retrying the reading data, and determining error corrected data as a result of analysis of data from the retrying the reading.  However, Choi nor any other prior arts cited by the examiner fail to disclose “wherein the determining is performed with assistance of a mirrored remote procedure call cache responsive to determination of a loss of a remote procedure call cache.”

	As per claim 17, the examiner found no prior arts that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Choi et al.  (PG Pub. 2012/0,084,490 A1) [hereafter Choi].  Choi discloses method of error recovery in a storage system comprising a plurality of storage nodes by detecting a read error,  retrying the reading data, and determining error corrected data as a result of analysis of data from the retrying the reading.  However, Choi nor any other prior arts cited by the examiner fail to disclose “wherein the analysis includes applying one or more calculations, that determine, for each bit in the error corrected data, whether the error corrected data bit is more likely to be a "1" or a "0".”
	Claims 2-8, 10-16 and 18-19 depend either directly or indirectly on claim 1, 9 or 17 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        March 23, 2021